Exhibit 10.11

 

FIRST AMENDMENT TO THE

A. T. MASSEY COAL COMPANY, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

(Amended and Restated as of January 1, 2005)

 

The A. T. Massey Coal Company, Inc. Executive Deferred Compensation Plan (the
“Plan”) is amended as follows:

 

1. The following new Section 7.04 is added to the Plan:

 

7.04. Termination of Deferral Election for 409A Funds

 

A Participant may elect in accordance with Question and Answer 20 of IRS Notice
2005-1 to terminate any or all of his deferral(s) for any 409A Funds which are
held in the Plan and are vested as of December 31, 2005 (whether or not
attributable to his deferral election or the Company’s contributions, and as
adjusted for earnings or loss). Any such termination election shall be filed
with the Company a form specified by the Committee by such election deadline as
it may set but in no event later than December 31, 2005. Any amount to be
distributed pursuant to this Section shall be included in the Participant’s
income for federal income tax purposes in calendar year 2005 and shall be
distributed on or before December 31, 2005.

 

As evidence of its adoption of this amendment of the Plan, A. T. Massey Coal
Company, Inc. has caused this document to be signed by its undersigned officer,
this 14th day of November, 2005, effective January 1, 2005.

 

A. T. MASSEY COAL COMPANY, INC.

/s/ Don L. Blankenship

--------------------------------------------------------------------------------

By:   Don L. Blankenship Its:   Chairman, Chief Executive Officer     and
President